

Exhibit 10.1
Stock Agreement


THORIUM POWER, LTD


NOTICE OF GRANT
 

Name: Erik Hallstrom Address: 2815 28th Street, NW     Washington, DC 20008



You have been granted the number of shares (the “Restricted Shares”) of
restricted common stock of the Corporation (“Restricted Stock”) specified below
subject to the terms and conditions of the attached Restricted Stock Grant
Agreement.
 
Date of Grant:
April 12, 2007
   
Vesting Commencement Date:
February 1, 2007
    Purchase Price per share of Restricted Stock: 
$0
    Total Number of shares of Restricted Stock Granted
1,000,000
   
Total Purchase Price:
$0

 
Vesting Schedule:


The shares of Restricted Stock shall vest and no longer be subject to forfeiture
in accordance with the following schedule:


The Restricted Stock shall vest with respect to 1/36 of the total number of
shares on the Vesting Commencement Date, and shall thereafter vest with respect
to 1/36 the total number of shares on the first day of each month thereafter
until all the remaining shares have vested. All of the Nonvested Shares (as
defined herein) immediately and automatically vest in full upon (i) a Change of
Control, (ii) termination of the Executive by the Company without Cause, or
(iii) the cessation of the Executive’s employment with the Company for Good
Reason (each as defined in the Employment Agreement).
 
 
 

--------------------------------------------------------------------------------

 

THORIUM POWER, LTD


RESTRICTED STOCK GRANT AGREEMENT
 
This RESTRICTED STOCK GRANT AGREEMENT (“Agreement”), dated as of the date
specified in the Notice of Grant (which is expressly incorporated herein and
made a part hereof, the “Notice of Grant”), is made by and between THORIUM
POWER, LTD., a Nevada corporation (the “Corporation”), and ERIK HALLSTROM (the
“Grantee,” which term as used herein shall be deemed to include any successor to
the Grantee by will or by the laws of descent and distribution, unless the
context shall otherwise require).
 
BACKGROUND
 
Pursuant to the terms and conditions of that certain employment agreement
between the Corporation and the Grantee dated February 1, 2007 (the “Employment
Agreement”) the Corporation has approved the issuance to the Grantee, effective
as of the date set forth above, of an award of the number of shares of
Restricted Stock as is set forth in the attached Notice of Grant.
 
NOW, THEREFORE, in consideration of the mutual premises and undertakings
hereinafter set forth, the parties hereto agree as follows:
 
1.  Grant of Restricted Stock. The Corporation hereby grants to Grantee, and
Grantee hereby accepts the number of shares of Restricted Stock set forth in the
Notice of Grant.
 
2.  Stockholder Rights. Until such time as all or any part of the Restricted
Stock is forfeited to the Corporation under this Agreement, if ever, Grantee (or
any successor in interest) shall have the rights of a stockholder (including
voting rights) with respect to the Restricted Stock that has been issued,
including the Restricted Stock that has been issued, but not yet vested,
subject, however, to the transfer restrictions of Section 3.
 
3.  Vesting of Restricted Stock.
 
(a)  The shares of Restricted Stock shall be restricted and subject to
forfeiture pursuant to Section 4 until vested pursuant to this Section 3 or
Section 6(b). The shares of Restricted Stock shall vest, and no longer be
subject to forfeiture, (such shares of Restricted Stock becoming “Vested
Shares”) in accordance with the vesting schedule set forth in the Notice of
Grant. All shares of Restricted Stock which have not become Vested Shares are
hereinafter sometimes referred to as “Nonvested Shares.”
 
(b)  The Grantee acknowledges that the vesting of the foregoing shares of
Restricted Stock may create significant income tax liability to the Grantee and
has reviewed and understands Section 8 of this Agreement.
 
(c)  Nonvested Shares may not be sold, transferred, assigned, pledged, or
otherwise disposed of, directly or indirectly.
 
 
 

--------------------------------------------------------------------------------

 
 
4.  Forfeiture of Shares. Except as provided for accelerated vesting in the
Notice of Grant, at such time as Grantee employment or other relationship with
the Corporation ceases for any reason, including death or disability, then, in
such event, any Nonvested Shares shall be automatically forfeited to the
Corporation unless the Corporation otherwise notifies the Grantee. Upon notice
from the Corporation of such forfeiture, the Grantee shall immediately return to
the Corporation any stock certificate that evidences Nonvested Shares and shall
execute any and all such documents and instruments to allow the Corporation to
reacquire the forfeited shares.
 
5.  Legend. All stock certificates evidencing the Nonvested Shares shall be
imprinted with a legend substantially as follows:
 
“THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS
AGAINST TRANSFER AND FORFEITURE, AS SET FORTH IN A RESTRICTED STOCK GRANT
AGREEMENT DATED FEBRUARY 1, 2007. TRANSFER OF THESE SHARES MAY BE MADE ONLY IN
COMPLIANCE WITH THE PROVISIONS OF SAID AGREEMENT, A COPY OF WHICH IS ON FILE AT
THE PRINCIPAL OFFICE OF THE CORPORATION.”
 
6.  Recapitalizations, Exchanges, Mergers, Etc. 
 
(a)  The provisions of this Agreement shall apply to the full extent set forth
herein with respect to any and all shares of capital stock of the Corporation or
successor of the Corporation which may be issued in respect of, in exchange for,
or in substitution for the Restricted Stock by reason of any stock dividend,
split, reverse split, combination, recapitalization, reclassification, merger,
consolidation or otherwise which does not terminate this Agreement. Except as
otherwise provided herein, this Agreement is not intended to confer upon any
other person except the parties hereto any rights or remedies hereunder. In
addition, without limiting the accelerated vesting provision contained in the
Notice of Grant, in the event of a business combination, sale of all or
substantially all of the Corporation’s assets, recapitalization or similar
event, the Board of Directors of the Corporation shall have the right to make an
equitable adjustment to the terms of this Agreement and to provide for
substitute property (including cash or other securities) in lieu of, or in
exchange for, the Restricted Stock granted hereunder.
 
(b)  Without limiting the accelerated vesting provision contained in the Notice
of Grant, any adjustments made under this Section 6 will be made by the Board of
Directors, whose determination as to what adjustments, if any, will be made and
the extent thereof will be final, binding and conclusive. No fractional shares
will be issued on account of any such adjustments.
 
7.  No Employment Contract Created. The issuance of the shares of Restricted
Stock shall not be construed as granting to Grantee any right with respect to
continuance of employment or any other business relationship by the Corporation
or any of its Subsidiaries. The right of the Corporation or any of its
Subsidiaries to terminate at will Grantee's employment or terminate a business
relationship with the Grantee at any time (whether by dismissal, discharge or
otherwise), with or without cause, is specifically reserved, subject to any
other written employment or other agreement to which the Corporation and Grantee
may be a party.
 
 
2

--------------------------------------------------------------------------------

 
 
8.  Section 83(b) Election. Grantee understands that under Section 83 of the
Internal Revenue Code of 1986, as amended (the “Code”), the excess of the fair
market value of the shares of Restricted Stock on the date any forfeiture
restrictions applicable to such shares of Restricted Stock lapse over the
purchase price paid for such shares of Restricted Stock will be reportable as
ordinary income at that time. Grantee understands, however, that Grantee may
elect to be taxed at the time the shares of Restricted Stock are acquired
hereunder, rather than when and as such shares of Restricted Stock cease to be
subject to such forfeiture restrictions, by filing an election under Section
83(b) of the Code with the Internal Revenue Service within thirty (30) days
after the date of this Agreement. GRANTEE ACKNOWLEDGES THAT IT IS GRANTEE'S SOLE
RESPONSIBILITY, AND NOT THE CORPORATION'S, TO FILE A TIMELY ELECTION UNDER
SECTION 83(b), EVEN IF GRANTEE REQUESTS THE CORPORATION OR ITS REPRESENTATIVES
TO MAKE THIS FILING ON GRANTEE’S BEHALF.
 
9.  Tax Witholding. The Corporation shall be entitled to withhold from Grantee’s
compensation any amounts necessary to satisfy applicable tax withholding with
respect to the grant and vesting of the shares of Restricted Stock.
 
10.  Interpretation. The shares of Restricted Stock are being issued pursuant to
the terms of the Employment Agreement, and shall in all respects be interpreted
in accordance therewith.
 
11.  Notices. All notices or other communications which are required or
permitted hereunder shall be in writing and sufficient if (i) personally
delivered or sent by telecopy, (ii) sent by nationally-recognized overnight
courier or (iii) sent by registered or certified mail, postage prepaid, return
receipt requested, addressed as follows:
 
if to the Grantee, to the address (or telecopy number) set forth on the Notice
of Grant; and


if to the Corporation, to its principal executive office as specified in any
report filed by the Corporation with the Securities and Exchange Commission or
to such address as the Corporation may have specified to the Grantee in writing,
Attention: Corporate Secretary;


or to such other address as the party to whom notice is to be given may have
furnished to the other party in writing in accordance herewith. Any such
communication shall be deemed to have been given (i) when delivered, if
personally delivered, or when telecopied, if telecopied, (ii) on the first
Business Day (as hereinafter defined) after dispatch, if sent by
nationally-recognized overnight courier and (iii) on the third Business Day
following the date on which the piece of mail containing such communication is
posted, if sent by mail. As used herein, “Business Day” means a day that is not
a Saturday, Sunday or a day on which banking institutions in the city to which
the notice or communication is to be sent are not required to be open.


12.  Specific Performance. Grantee expressly agrees that the Corporation will be
irreparably damaged if the provisions of this Agreement are not specifically
enforced. Upon a breach or threatened breach of the terms, covenants and/or
conditions of this Agreement by the Grantee, the Corporation shall, in addition
to all other remedies, be entitled to a temporary or permanent injunction,
without showing any actual damage, and/or decree for specific performance, in
accordance with the provisions hereof and thereof.
 
 
3

--------------------------------------------------------------------------------

 
13.  No Waiver. No waiver of any breach or condition of this Agreement shall be
deemed to be a waiver of any other or subsequent breach or condition, whether of
like or different nature.
 
14.  Grantee Undertaking. The Grantee hereby agrees to take whatever additional
actions and execute whatever additional documents the Corporation may in its
reasonable judgment deem necessary or advisable in order to carry out or effect
one or more of the obligations or restrictions imposed on the Grantee pursuant
to the express provisions of this Agreement.
 
15.  Modification of Rights. The rights of the Grantee are subject to
modification and termination in certain events as provided in this Agreement and
the Employment Agreement.
 
16.  Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Nevada applicable to contracts made
and to be wholly performed therein, without giving effect to its conflicts of
laws principles.
 
17.  Counterparts; Facsimile Execution. This Agreement may be executed in one or
more counterparts, each of which shall be deemed to be an original, but all of
which together shall constitute one and the same instrument. Facsimile execution
and delivery of this Agreement is legal, valid and binding execution and
delivery for all purposes.
 
18.  Entire Agreement. This Agreement (including the Notice of Grant) and the
Employment Agreement, constitute the entire agreement between the parties with
respect to the subject matter hereof, and supersede all previously written or
oral negotiations, commitments, representations and agreements with respect
thereto.
 
19.  Severability. In the event one or more of the provisions of this Agreement
should, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provisions of this Agreement, and this Agreement shall be construed as if
such invalid, illegal or unenforceable provision had never been contained
herein.
 
20.  WAIVER OF JURY TRIAL. THE GRANTEE HEREBY EXPRESSLY, IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.
 
[signature page follows]

 
4

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Restricted Share Grant
Agreement as of the date first written above.
 

       
THORIUM POWER, LTD.
 
   
   
  By:   /s/ Seth Grae  

--------------------------------------------------------------------------------

 
Name: Seth Grae  
Title: President and Chief Executive Officer

       
GRANTEE:
 
   
   
    /s/ Erik Hallstrom  

--------------------------------------------------------------------------------

 
Name: Erik Hallstrom



 
5

--------------------------------------------------------------------------------

 